*The opinion of the Court was delivered by [*599
Johnson, J.
The Court is of opinion that a new trial ought to be granted on the second and last ground. There are perhaps as few exceptions to the general rule, that the declaration of a party shall not be given in evidence for him, as to any other ; and they exist only in those cases in which, from the nature of the thing, it is impossible to furnish any other proof of the fact; for instance, if it should become a question whether a party knew the multiplication table, it could only be established by hearing him repeat it; what he has said, therefore, must be resorted to, to prove that he knew it. Upon this principle, the declarations of the defendant, so far as they went to prove that he knew the bank bills, which were paid to him by the witness, Bernhard, and that they had been in Darby’s possession, were admissible, because the fact was not 'susceptible of any other proof; and althoughnot conclusive, as to his having paid the money to Darby on this account, yet it furnished a circumstance which ought to have gone along with the other to the jury. This Court is of opinion that the presiding judge erred, in taking them from the jury, and that a new trial ought to be granted.
Colcock, Nott, RichARDSon and Hitgek, JJ., concurred.
G-antt, J., dissented.
See State v. Ford, 2 Strob. 524; Harp. 209 ; 4 McC. 263